Citation Nr: 1232137	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  06-11 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected diabetes mellitus, type II, currently rated as 20 percent disabling.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to March 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Little Rock, Arkansas (RO).  That rating decision granted an increase from 10 to 20 percent for the Veteran's service-connected diabetes mellitus, type II, effective February 17, 2005.  

The Board remanded this claim in August 2008 and in November 2010 for additional development.

In May 2005, the Veteran submitted a claim of entitlement to a disability rating in excess of 10 percent for his service-connected diabetes mellitus, type II.  At that time, additional, separate disability ratings had already been assigned for right upper extremity peripheral neuropathy and left upper extremity peripheral neuropathy, which were complications of the Veteran's service-connected diabetes mellitus, type II.  In an August 2005 rating decision, the rating assigned to the Veteran's service-connected diabetes mellitus, type II, was increased to 20 percent, effective February 17, 2005.  Additionally, separate ratings were assigned for more complications of the Veteran's service-connected diabetes mellitus, type II.  Specifically, a 10 percent rating was assigned for right lower extremity peripheral neuropathy; a 10 percent rating was assigned for left lower extremity peripheral neuropathy; and a noncompensable rating was assigned for bilateral cataracts, each with an effective date of February 17, 2005.  Moreover, in a December 2006 rating decision, the RO determined that erectile dysfunction was a complication of the Veteran's diabetes mellitus, type II, but that a separate, compensable rating was not warranted.  The Board observes, however, that special monthly compensation was awarded to the Veteran in the December 2006 rating decision for loss of use of a creative organ, effective February 17, 2005.  The Veteran perfected an appeal with respect to his May 2005 claim, but only as to the rating assigned to his service-connected diabetes mellitus, type II.  As such, the ratings assigned to the Veteran's right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, bilateral cataracts, and erectile dysfunction will not be addressed herein.  However, the issues of entitlement to separate ratings for hypertension and albuminuria as complications to the Veteran's service-connected diabetes mellitus, type II, were raised by a March 2011 VA examination, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction, and such issues are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Diabetes Mellitus, Type II

In May 2005, the Veteran submitted a claim of entitlement to a disability rating in excess of 10 percent for his service-connected diabetes mellitus, type II.  In August 2005, the disability rating assigned to the Veteran's service-connected diabetes mellitus, type II, was increased to 20 percent, effective February 17, 2005.  The Veteran perfected an appeal as to the disability rating assigned to his service-connected diabetes mellitus, type II.  

In August 2008, the Board remanded the Veteran's claim of entitlement to an increased disability rating for diabetes mellitus, type II, for additional development.  In particular, in an August 2008 informal hearing presentation, the Veteran's representative referenced a telephonic conversation with the Veteran, during which the Veteran stated that his activities needed to be regulated due to his diabetes mellitus, type II, and intimated that there were treatment reports evincing this regulation.  AS such, the Board directed the RO to send the Veteran a letter requesting that he submit or identify any relevant evidence not already associated with his claims file.  The Board also directed the RO to forward the Veteran's claims file to a VA examiner in order to obtain a supplemental opinion as to whether the Veteran's diabetes mellitus, type II, required a regulation of his activities.  In October 2008, the RO sent the Veteran a letter requesting him to submit or identify additional relevant evidence in support of his claim.  In March 2009, after additional VA and private treatment records were associated with the Veteran's claim file, the Veteran underwent a new VA examination.  Thereafter, the 20 percent rating assigned to the Veteran's diabetes mellitus, type II, was maintained in a June 2009 supplemental statement of the case before the Veteran's claim was remitted to the Board for further appellate review.

In November 2010, the Board found that the treatment records that had been associated with claim file since August 2008 did not concern the regulation of The Veteran's activities due to diabetes mellitus, type II.  Further, the Board found that the March 2009 VA examination was inadequate for purposes of determining the appropriate rating for the Veteran's diabetes mellitus, type II.  Specifically, the Board found that the examiner did not fully address the question of whether the Veteran's diabetes mellitus, type II, required regulation of his activities.  See Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007)(holding that medical evidence is required to show that occupational and recreational activities have been restricted for the purposes of 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011), which provides a 40 percent rating for diabetes mellitus, type II, when such requires insulin, restricted diet, and regulation of activities).  As such, the Board found that a remand for corrective actions was required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)(holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  Additionally, the Board observed that the Veteran reported receiving Social Security disability benefits since 2003.  As such, the Board found that a remand was also warranted in order to obtain all documents associated with the Veteran's application for disability benefits from the Social Security Administration.

While the Veteran's claim was in remand status, additional VA and private treatment record were associated with the claims file, as well as documentation associated with the Veteran's application for disability benefits from the Social Security Administration.  In March 2011, the Veteran underwent another VA examination to ascertain the severity of his diabetes mellitus, type II, and to address the question of whether his diabetes mellitus, type II, required regulation of his activities.  At the conclusion of the examination, the March 2011 examiner simply quoted the following opinion delivered by the March 2009 VA examiner:

'There is no limitation to occupational functioning secondary to diabetes.  [The Veteran's] main limitations are from angina and coronary artery disease, which is unlikely secondary to diabetes.'

The March 2011 VA examiner then opined that the Veteran's diabetes mellitus, type II, and all of the associated complications "would not prevent [the Veteran] from obtaining and maintaining gainful sedentary employment."  The 20 percent rating was maintained in a February 2012 supplemental statement of the case before the Veteran's claim was remitted to the Board for further appellate review.

As discussed above, in November 2010, the Board found that the opinion delivered by the March 2009 VA examiner was inadequate with regard to whether the Veteran's diabetes mellitus, type II, required regulation of his activities.  By quoting the March 2009 VA examiner's opinion, not only did the March 2011 VA examiner not render an independent opinion based upon a review of the relevant evidence of record, but also recycled a small portion of an opinion that has already been deemed inadequate for rating purposes.  The March 2011 VA examiner provided no further analysis, elaboration, or rationale with respect to the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)(holding that, in order for a VA examination to be considered adequate, the articulated reasoning must demonstrate that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  As such, the Board finds that the March 2011 VA examination is inadequate for rating purposes and, thus, a remand for ameliorative action is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)(holding that "[o]nce VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").  

Further, the Board finds that a remand is also required because the RO did not comply with the Board's November 2010 remand.  See Stegall, 11 Vet. App. at 271.  The RO did not comply by failing to ensure that the opinion rendered by the  March 2011 VA examiner adequately addressed the Board's November 2010 remand directives before remitting the Veteran's claim to the Board for further appellate review.  

TDIU

In November 2010, the Board remanded a claim of entitlement to TDIU for further development.  Specifically, the Board directed the RO to afford the Veteran a VA examination to ascertain whether his service-connected disabilities alone prevented him from obtaining and retaining substantially gainful employment.

As discussed above, while his claim was in remand status, the Veteran was afforded a VA examination in March 2011.  At the conclusion of the examination, the examiner quoted from a March 2009 VA examination as follows:  "There is no limitation to occupational functioning secondary to diabetes.  His main limitations are from angina and coronary artery disease, which is unlikely secondary to diabetes."  The March 2011 VA examiner then opined that the Veteran's diabetes and the associated problems would not prevent the Veteran from obtaining and maintaining gainful sedentary employment.

The March 2011 VA examiner did not provide an underlying rationale for the opinion expressed regarding the Veteran's employability and, thus, the Board finds that that examination is inadequate to address the salient question presented by the Veteran's claim of entitlement to TDIU.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Additionally, in February 2012, service connection was granted for the Veteran's coronary artery disease/ischemic heart disease, and a 60 percent rating was assigned thereto, effective December 8, 2003.  Given that this grant occurred after the March 2011 VA examination, the March 2011 VA examiner did not consider all of the Veteran's service-connected disabilities.  Consequently, the Board finds that a remand is required in order to afford the Veteran an adequate VA examination wherein all of his service-connected disabilities are assessed.  See Stegall, 11 Vet. App. at 271; Barr, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following action:

1.  The RO must afford the Veteran a VA examination to determine the current severity of his service-connected diabetes mellitus, type II.  The Veteran's VA claims folder and a copy of this remand must be made available to, and must be reviewed by the examiner.  Based upon a review of all of the relevant evidence of record, the examiner must provide an independent opinion as to whether the Veteran's diabetes requires treatment with insulin, restricted diet, and regulation of activities, and whether the diabetes manifests in ketoacidosis or hypoglycemic reactions requiring hospitalization three times a year or less, or weekly or bi-monthly visits to a diabetic care provider.  Any complications caused or aggravated by the Veteran's diabetes must be specifically identified, and an assessment as to the current nature and severity of each complication should be included in the examination report.  

2.  The RO must then afford the Veteran the appropriate VA examination to determine to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  In so doing, the RO must provide the examiner with a statement as to all of the Veteran's service-connected disabilities, including all of the complication associated with diabetes mellitus, type II, and the disability rating assigned to each.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any aforementioned examination, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Any examination report or medical opinion report obtained must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures before remitting the Veteran's claims to the Board.

6. After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

